Motion insofar as it seeks an order permitting prosecution of claimant-appellant’s appeal as a poor person granted and Goldstein & Goldstein, Esqs., 274 Broadway, Montieello, N. Y., are hereby assigned as attorneys for the appellant. Application to prosecute appeal on original papers on file with the Workmen’s Com*990pensation Board denied. The appellant should undertake to agree with the Attorney-General on a shortened record of which a single typewritten copy may be filed. If the parties cannot agree on the record application may be made to the court for appropriate directions. Appellant may file a brief in five typewritten copies.